 AMERICAN MARINE DECKING SYSTEMSAmerican Marine Decking Systems, Inc.andShop-men's Local UnionNo. 627of the InternationalAssociation of Bridge,Structural&OrnamentalIronWorkers, AFL-CIO. Cases 21-CA-23715and 21-CA-2382413 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONUpon charges filed by the Union 1 February and1April 1985, the Acting Regional Director forRegion 21 of the National Labor Relations Boardissuedaconsolidated complaint 28May 1985against the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 11 January 1;985,following a Board election in Case 21-RC-17446,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 22 March 1985 the Companyhas refused to bargain with the Union, and since 25January 1985 the Company has refused to furnishthe Union requested information which is necessaryfor and relevant to its performance as the exclusivecollective-bargaining representative. The Companydenied committing the unfair labor practices al-leged and raised affirmative defenses.On 22 July 1985 the General Counsel filed aMotion for Summary Judgment. On 24 July theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Company fileda response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company admits its refusal to bargain andto furnish the Union with requested information,but attacks the validity of the certification on thebasis that certain foremen, found to be employeeswithin the meaning of Section 2(3) of the Act,were actually supervisors within the meaning ofSection 2(11) of the Act and that their participationin the Union's organizing campaign tainted theUnion's showing of interest. The Company further433contends that the Union received the requested in-formation in the form of testimony and subpoenaeddocuments produced at the representation hearing.The General Counsel argues that all material issueshave been previously decided. We agree with theGeneral Counsel.The record, including the record in Case 21-RC-17446, reveals that the Acting Regional Direc-tor for Region 21 issued a Decision and Directionof Election 4 October 1984, in response to whichboth the Company and the Union filed requests forreview. On 1 November 1984 an election was heldpursuant to the Decision and Direction. Thereafter,on 23 November 1984, the Board granted theUnion's request for review and denied the Compa-ny's. In its Order, the Board found that two of theCompany's foremen were supervisors within themeaning of Section 2(11) of the Act and that theUnion's showing of interest had not been tainted.The Board modified the unit to include the remain-ing foremen.The tally of ballots shows that of approximately71 eligible voters, 38 cast valid ballots for and 30against the Union; there were 2 void ballots. TheCompany filed timely objections to the election, ar-guing that the Board, by modifying the unit afterthe election to include all but two foremen, disen-franchised a sufficient number of voters to affectthe election results and caused the voters to be un-aware of the scope of the unit seeking representa-tion.The Company maintained that all its foremenwere statutory supervisors and, further, that certainof those foremen's participation tainted the Union'sshowing of interest.On 11 January 1985 the Regional Director issuedhisSupplementalDecision and Certification ofRepresentative, overruling the Company's objec-tions and certifying the Union as the exclusive rep-resentative of the employees in the unit. The Com-pany filed with the Board in Washington, D.C., arequest for review of the Regional Director's deci-sion,which the Board denied on 14 March 1985.On 14 January 1985 the Union requested in writ-ing that the Company furnish the name, date ofhire, rate of pay, and job classification or descrip-tion of each unit employee; and information aboutbonus or incentive plans, vacation benefits, anygroup insurance, welfare or pension plans, and anyother fringe benefits applicable to unit employees.On 22 March 1985 the Union requested in writingthat the Company contact it to schedule meetingsfor collective bargaining. Since 25 January 1985the Company has refused to provide the requestedinformation, and since 22 March has refused to bar-gain with the Union.277 NLRB No. 42 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissuesthatwere or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding. There are no factual issues regardingtheUnion's request for information because theCompany, in its amended answer filed 8 July 1985,admitted that it refused to furnish the information. 1We therefore find that the Company has not raisedany issue that is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company is a California corporation en-gaged in thebusinessof installing and removingmarine deckingand floor covering in United Statesnavalvessels in San DiegoCounty, California, withitsmainoffice locatedin SanDiego, California,where it annually performs services valued over$50,000 for the United States Navy and purchasesand receives goods and products valued over $5000which originated outside the State.We find thatthe Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the1The Company denied that portion of the complaint which allegedthat the requested information was necessary for and relevant to theUnion's performance of its function as the exclusive bargaining represent-ative of unit employees It is, however, well established that such infor-mation is presumptively relevant for the purposes of collective bargain-ing.Mobay Chemical Corp,233 NLRB 109, 110 (1977) Accordingly, theCompany's denial is insufficient to raise issues warranting a hearingWe reject the Respondent's assertion that the Union received the infor-mation through the representation proceeding's testimony and subpoe-naed documents The Respondent never commumcated this to the Union,nor has it stated whether the information supplied previously is still validor specified what changes have occurred, In fact, in its 25 January 1985letterwhich rejected the Union's request, the Respondent simply statedthatthe request was prematureIn any event,it is well establishedthatabsent special circumstances, apartyisnot relieved of its obligation to furnish relevant informationsimply because the information may be available to the requesting partyfrom another source.See,e g,Borden,Inc, 235 NLRB 982, 983(1978),enfd in relevant part 600 F 2d 313 (1st Cis 1979),Kroger Co ,226 NLRB512, 513 (1976)Act and that the Unionisa labor organizationwithinthe meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 1 November 1984,the Union was certified 11 January 1985 as the col-lective-bargaining representative of the employeesin the following appropriate unit:All production and maintenance employeesemployed by the Employer installing and re-pairingmarine decking and floor covering inthe San Diego harbor area;excluding all otheremployees,professional employees,office cler-ical employees,guards and supervisors as de-fined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusals to BargainSince 22 March 1985 the Union has requestedthat the Company bargain, and, since 14 January1985, that the Company furnish the name, date ofhire, rate of pay, and job classification or descrip-tion of each unit employee; and information aboutbonus or incentive plans, vacation benefits, anygroup insurance,welfare or pension plans, and anyother fringe benefits applicable to unit employees.Since 22 March 1985 the Company has refused tobargain,and since 25 January 1985 has refused tofurnish the requested information.We find thatthese refusals constitute unlawful refusals to bar-gain in violation of Section 8(a)(5) and(1) of theAct.CONCLUSIONS OF LAWBy refusing since 22 March 1985 to bargain withthe Union, and by refusing since 25 January 1985to provide the Union requested information neces-sary for and relevant to its function as the exclu-sive collective-bargaining representative of employ-ees in the appropriate unit, the Company has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understandingin a signed agreement,and to provide the Union on request with the nec- AMERICAN MARINE DECKING SYSTEMS435essary and relevant information requested 14 Janu-ary 1985.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent,American Marine Decking Sys-tems, Inc., San Diego, California, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with Shopmen'sLocalUnion No. 627 of the International Association ofBridge, Structural & Ornamental IronWorkers,AFL-CIO as the exclusivebargainingrepresenta-tive of the employees in the bargaining unit, andrefusing to provide the Union with informationnecessary for and relevant to the Union's perform-ance as the exclusive collective-bargaining repre-sentative.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning terms and con-ditions of employment and, if an understanding isreached, embody the understanding in a signedagreement, and provide the Union with the infor-mation it requested 14 January 1985, including thename, date of hire, rate of pay, and job classifica-tion or description of each unit employee; and in-formation about bonus or incentive plans, vacationbenefits, any group insurance, welfare or pensionplans, and any other benefits applicable to unit em-ployees:All production and maintenance employeesemployed by the Employer installing and re-pairingmarine decking and floor covering inthe San Diego harbor area; excluding all otheremployees, professional employees, office cler-ical employees,guards and supervisors as de-fined in the Act.(b) Post at its facilityin SanDiego, California,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gionalDirector for Region 21, after being signedby theRespondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.Iwould deny the General Counsel's Motion forSummary Judgment and remand the proceeding fora hearing. In the underlying representation pro-ceeding I dissent from the majority position withrespect to the requests for review filed by theUnion and the Employer, and would have grantedthe Employer's requests for review alleging thatsupervisory foremen participated in the organizingcampaign in a manner which tainted the Union'sshowing of interest among unit employees.2 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Postedby Orderof the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Shopmen'sLocal Union No. 627 of the International Associa-tionof Bridge, Structural & Ornamental IronWorkers, AFL-CIO as the exclusive representativeof the employees in the bargaining unit and WEWILL NOT refuse to provide the Union informationnecessary for and relevant to the Union's perform-ance as the exclusive collective-bargaining repre-sentative.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL,on request,bargainwith the Unionand put in writing and sign my agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production and maintenance employeesemployed by the Employer installing and re-pairingmarine decking and floor covering inthe San Diego harbor area;excluding all otheremployees, professional employees,office cler-ical employees,guards and supervisors as de-fined in the Act.WE WILL,on request,furnish the Union the in-formation it requested 14 January 1985,includingthe name,date of hire,rate of pay,and job classifi-cation or description of each unit employee;and in-formation about bonus or incentive plans,vacationbenefits,any group insurance,welfare or pensionplans,and any other fringe benefits applicable tounit employees.AMERICAN MARINE DECKING SYS-TEMS, INC.